DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The previous prior art rejection under Park et al [US 20150299392) and Park in view of Ahn et al (US 20170218200) maintained and therefore it is proper to make this rejection FINAL
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1, 3-10 and 12 are rejected under 35 ULS.C. 102(a) (1) as anticipated by or, in the alternative, under 35 U.S.C, 105 as obvious aver Park et al [US 20150299392),
3.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al as applied to claims 1-18 and 42 above, and further in view of Ahn et al (US 20170218200).

Amendment to claim 1 is noted.
Park does not teach an XRD data, surface hardness, modulus and haze values. 
However, since Park’s and Applicant’s PAIs have the same structures and resulting films are prepared at the analogous conditions, XRD characteristics, modulus and haze values are inherently the same for the both firms. 

The rejection can be found in the NON-FINAL office action mailed 11/19/2021 and is herein incorporated by reference.

Response to Arguments

4.	Applicant's arguments filed 2/18/2022 have been fully considered but they are not persuasive.
Applicant argues that Park and Ahn describe that the maximum temperature in the thermal treatment is about 300 °C. Thus, at a minimum the film of the claimed invention as defined in amended claim 1 requires a heat treatment step at a temperature not taught by either of the cited references (i.e. 400 °C to 500 °C).
Examiner disagrees. Applicant discloses  that the thermal treatment is carried out in a temperature range of 80 to 500C (see printed publication, Examples 1-3 at 0141).
Applicant does not present convincing data, showing criticality of ultrahigh temperature treatment. In particular, data comparison from Examples 1-2 (treatment art 420C) and 3 (treatment at 300C) is not sufficient. In other words, one data point (i.e. Examples 1 and 3 having the same structure) is not representative to make a conclusion regarding correlation of XRD and thermal treatment temperature.
Examiner recommends to submit a Declaration under 37 CFR 1.132 demonstrating a criticality of such treatment on XRD values.
Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765